IN THE COURT OF CRIMINAL APPEALS
OF TEXAS


 
NO. 41,902-02


EX PARTE ANZEL KEON JONES




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
           CAUSE NO. 15726 HC-2 IN THE 6TH DISTRICT COURT

 LAMAR COUNTY   

 

Per Curiam.

O R D E R

	This is a subsequent application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure, Article 11.071, § 5.
	On June 3, 1996, applicant was convicted of the offense of capital murder.  The jury
answered  the special issues submitted under Texas Code of Criminal Procedure, Article 37.071,
and the trial court set punishment at death. 

 



 JONES   -2-
	Applicant filed his original writ application under Art. 11.071 on June 10, 1999; we denied
that application on September 15, 1999.  Applicant  filed a second application for writ of habeas
corpus pursuant to Art. 11.071, § 5, requesting a stay of execution and alleging cruel and unusual
punishment. 
	The  basis for this subsequent claim, that the execution of  persons who were seventeen when
they committed capital murder would amount to cruel and unusual punishment, was not available
at the time of applicant's original 11.071 habeas application.  Before this Court acted on the claim, 
the Supreme Court of the United States stayed applicant's execution  while it considered  the claim
under the United States Constitution in the case of Roper v. Simmons. 
 On the basis of the holding in Roper v. Simmons, 543 U.S.   (March 1, 2005), the
Honorable Rick Perry, Governor of Texas, commuted applicant's death sentence to life
imprisonment on June 22, 2005.  Applicant's claims are now moot, and this application is dismissed. 
	IT IS SO ORDERED THIS THE 14TH DAY OF SEPTEMBER, 2005.
Do Not Publish